Citation Nr: 0009194	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability evaluation for a right 
knee disorder, currently evaluated as 20 percent disabling 
(to include a separate evaluation in excess of 10 percent for 
degenerative arthritis, effective March 19, 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from April 1984 to August 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected right knee disorder is 
manifested at present by not more than moderate lateral 
instability, pain and no objective showings of ankylosis, 
limitation of flexion or extension or associated impairment 
of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an evaluation for a right knee disorder in 
excess of 20 percent (to include a separate evaluation in 
excess of 10 percent for degenerative arthritis from March 
19, 1998) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
disability evaluation for his right knee disorder, to more 
accurately reflect the severity of his symptomatology.  The 
veteran's assertion that there is an increase in the severity 
of his disability is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating decision dated in October 1986, the 
veteran was granted service connection and assigned a 20 
percent disability evaluation for his right knee disorder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  By 
rating decision dated in October 1988, the veteran's 
disability evaluation was reduced to 10 percent.  The 
veteran's 20 percent disability evaluation was restored by 
rating decision dated in April 1989.  Since that time, the 
veteran's 20 percent disability evaluation has remained in 
effect and was continued by rating decision dated in April 
1993.  Thereafter, the veteran filed a notice of disagreement 
and timely substantive appeal, giving rise to the current 
appeal.  By rating decision dated in July 1998, the RO 
granted a separate 10 percent evaluation under DC 5003 for 
degenerative arthritis of the right knee with an effective 
date of March 19, 1998. 

In April 1993, the RO continued the veteran's 20 percent 
disability evaluation under DC 5257, based on a finding that 
the veteran has no more than moderate subluxation or lateral 
instability.  Under DC 5257, a 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability and a 30 percent evaluation is appropriate where 
the claimant has severe recurrent subluxation or lateral 
instability.  

The RO continued the veteran's 20 percent disability 
evaluation in February 1998 after reviewing VA treatment and 
hospitalization records dated January 1997 to November 1997.  
In January 1997, the veteran underwent a diagnostic 
arthroscopy.  The veteran's anterior cruciate ligament (ACL) 
was found to be quite lax and deficient, but there was no 
demonstrable tear and no evidence of loose bodies or 
abnormality.  In March 1997, the veteran was shown to have 
range of motion of 0 to 90 degrees, pain and slight swelling 
of the right knee. 

In May 1997, the veteran's subjective complaints included 
right knee pain, recurrent tibial femoral subluxation 
requiring the use of a brace, and recurrent mal tracking of 
the patella.  Physical examination revealed normal alignment 
of the right knee and no effusion or crepitus was noted.  The 
veteran was shown to have a range of motion of 5 to 130 
degrees.  X-rays were negative for arthritic changes.  The 
veteran was diagnosed with a right knee ACL deficiency.  The 
VA physician stated that the veteran had residual knee pain 
and that instability was a significant problem.

In July 1997, the veteran underwent right ACL reconstruction 
with hamstring autograft at a VA medical facility.  It was 
indicated that the veteran would be disabled for 
approximately 6 months after this surgery.  Records also 
reflect that the veteran was advised to wear a knee 
immobilizer.

Physical therapy notes dated August to December 1997 show 
that the veteran consistently demonstrated a range of motion 
of 0 to 140 degrees.  On one occasion in December 1997, the 
veteran was shown to have a range of motion of 0 to 130 
degrees.  Minimal swelling of the right knee was noted in 
September and October 1997.  The veteran had some pain in 
October 1997, and in November 1997 it was indicated that the 
veteran had increased knee pain, which was attributed to 
possible over zealous home exercise.  It was also indicated 
that the veteran had mild, dark discoloration of the 
posterior aspect of the right knee.  In December 1997, the 
veteran was shown to have no laxity of the right knee.
 
From January to February 1998, the veteran reported worsening 
knee pain.  The veteran's ability to participate in 
strengthening exercises during physical therapy was limited 
due to knee pain and swelling tendencies.  It was noted that 
when not using an assistive device, the veteran had an 
antalgic gait and occasional knee buckling associated with 
sharp pain. 

In March 1998, the veteran underwent a bone scan at a VA 
medical facility to rule out metastatic disease.  The results 
of the bone scan revealed no abnormalities suggestive of 
metastatic disease to the bones.  However, it was indicated 
that the veteran had multifocal degenerative joint disease.  

The most recent medical evidence of record is a VA 
examination report dated in April 1998.  With regard to his 
right knee, the veteran's subjective complaints consisted of 
pain with some collapsing and partial locking and a general 
feeling of weakness throughout the entire lower right 
extremity.  The veteran also described experiencing numbness 
in the right lower leg.  The veteran stated that he 
experiences increased symptomatology in the right knee with 
activity.  Objectively, the VA examiner noted some limping 
with the right knee and the veteran was wearing large braces 
on both knees.  The veteran was shown to have 5 degrees of 
hyperextension of the right knee to 140 degrees of flexion.  
Patellar pain and crepitation were shown to be severe with 
both knees.  The quadriceps muscle on the right had 25 
percent atrophy secondary to disuse.  The medial joint line 
had mild tenderness and the ACL had some laxity.  The veteran 
was shown to have some well healed, slightly tender scars on 
the right knee as well as some mild generalized tenderness of 
the hamstring muscles on the right.  

The VA examiner diagnosed the veteran with right knee, status 
post multiple surgeries, including ACL reconstruction in July 
1997; chronic synovitis plus symptomatic patellar 
chondromalacia; bothersome scarring and some early 
degenerative arthritis.  The VA examiner further stated that 
the veteran's hamstring muscular problems are secondary to 
the veteran's right knee disability because the veteran 
underwent a tendon donation in connection with his July 1997 
surgery.  The examiner opined that the veteran's right knee 
symptoms are significantly increased by chronic tension 
and/or depression.  It was also noted that the veteran will 
probably continue to have bothersome knee symptoms with or 
without further treatment.  The veteran was noted to be 
capable of only limited activity.  

The examination report contains the following additional 
comments from the VA examiner.  In light of the veteran's 
subjective complaints, the examiner noted that the veteran 
has a 25 percent decrease in the motion of the right knee.  
Additionally, due to the veteran's flare-ups of 
symptomatology, in the examiner's opinion, the veteran has a 
15 percent decrease in motion of the right knee.  The 
examiner stated that in light of the veteran's January 1997 
ACL surgery, it would be appropriate for the veteran to use a 
cane to assist with ambulation.  The examiner noted that the 
veteran will probably require additional vocational 
rehabilitation and that he would be most successful with 
employment which primarily involves sitting and which allows 
him to change position as needed for comfort.  

The veteran's right knee has demonstrated full range of 
motion on clinical testing except on examinations conducted 
in March 1997, May 1997 and December 1997.  In March 1997, 
two months after his ACL reconstruction surgery, the veteran 
had range of motion from 0 to 90 degrees.  In May and 
December 1997, the veteran had range of motion from 0 to 130 
degrees, which is 10 degrees less than full range of motion.  
See 38 C.F.R. § 4.71a, Plate II (1999) (joint motion 
measurement of the knee: normal flexion to 140 degrees and 
extension to 0 degrees).  While the VA examiner indicates 
that the veteran has a 15 percent decrease in motion of the 
right knee based on flare-ups of the veteran's 
symptomatology, this assertion is not supported by the 
objective findings of record.  During the most recent VA 
examination, the veteran was shown to have some limping and 
it was noted that he was wearing a brace on his right knee.  
Additionally, it was noted that the veteran had severe pain 
and some laxity.  The examiner's finding of "some" laxity 
is indicative of no more than slight instability.  Based on 
these findings, the Board concludes that an evaluation in 
excess of 20 percent is not warranted under DC 5257.  This 
evaluation compensates the veteran for the laxity of his 
right knee and also takes into account the severe pain that 
he was shown to have during the April 1998 examination.  
Absent medical evidence of severe recurrent subluxation or 
lateral instability, an evaluation in excess of 20 percent is 
not warranted under 5257.

Additionally, an evaluation in excess of 20 percent is not 
warranted pursuant to 38 C.F.R. §§ 4.40 or 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), because DC 5257 is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  By the 
same token, the record is devoid of evidence of ankylosis of 
the right knee or an associated impairment of the tibia or 
fibula, or any other abnormality, such that a schedular 
evaluation in excess of 20 percent would be assignable under 
alternate rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (1999).

The Board recognizes that VA General Counsel opinions 
indicate that a claimant who has arthritis and instability of 
the knee may be evaluated separately under Diagnostic Codes 
5003 and 5257, provided there is evidence of both arthritis 
and instability such that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).  Additional disability is shown when a veteran meets 
the criteria for a compensable evaluation under either DC 
5260 or 5261, requiring either flexion limited to 45 degrees 
or extension limited to 10 degrees.  

In this case, the results of the March 1998 VA bone scan show 
that the veteran has degenerative joint disease.  Based on 
this finding, the RO assigned a separate 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, effective from March 19, 1998.  The Board finds 
that the veteran is therefore being properly compensated for 
painful motion by this separate 10 percent evaluation.  A 20 
percent evaluation for arthritis is not appropriate as the 
evidence does not show that the veteran has arthritis 
involving more than two major or minor joint groups, nor do 
objective findings show that he has limitation of motion 
which would warrant an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 or 5261 and 38 C.F.R. §§ 4.40, 
4.45.  Thus, the assigned 20 percent evaluation for lateral 
instability and the 10 percent rating for arthritis appear to 
compensate the veteran adequately for the level of impairment 
demonstrated.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, during the most recent VA examination, the VA 
examiner noted that the veteran has not been regularly 
employed since his separation from service.  The examiner 
gave no indication that the veteran's unemployability is due 
solely to his right knee disorder.  The examiner did opine 
that the veteran would be most successful in a position which 
would allow him to sit and move around as needed for comfort.  
While the veteran may be limited in the type of employment 
that he can perform with comfort, he has not furnished any 
evidence that his right knee disorder markedly interferes 
with his employment ability.  As well, the record does not 
reflect any recent frequent periods of hospitalization for 
management of the veteran's right knee disorder.  
Accordingly, the Board concludes that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, while the Board does not doubt the sincerity 
of the veteran's claim, under the applicable diagnostic 
criteria that the Board must consider, the preponderance of 
the evidence is against his claim of entitlement to a 
disability evaluation in excess of 20 percent for his right 
knee disorder and a separate rating in excess of 10 percent 
for degenerative arthritis from March 19, 1998.  The Board 
does not find the evidence to be so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a right knee disorder, (to include an evaluation 
in excess of 10 percent for degenerative arthritis, effective 
March 19, 1998), is denied. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

